66 F.3d 334
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lonnie Ray CARTER, Plaintiff-Appellant,v.Louis MENKE;  Harold Lee, Officer;  James Blodgett,Superintendent, Russ Bartlett, Counselor,Defendants-Appellees.
No. 94-35943.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 5, 1995.*Decided Sept. 8, 1995.

Before:  GOODWIN, WIGGINS, and O'SANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Washington state prisoner Lonnie Ray Carter appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action alleging due process violations.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons stated by the magistrate judge's report and recommendation, adopted in full by the district court.1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Carter's motions for appointment of counsel and extension of time to file a reply brief are denied